USCA11 Case: 21-11665      Date Filed: 07/01/2022   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11665
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
versus
MALIC STEPHENS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Georgia
          D.C. Docket No. 4:20-cr-00064-WTM-CLR-2
                   ____________________
USCA11 Case: 21-11665        Date Filed: 07/01/2022    Page: 2 of 5




2                      Opinion of the Court                21-11665


Before JILL PRYOR, BRANCH, and MARCUS, Circuit Judges.
PER CURIAM:
        Malic Stephens appeals his 150-month sentence following
his conviction for one count of conspiracy to commit Hobbs Act
robbery in violation of 18 U.S.C. § 1951(a). On appeal, Stephens
asserts that his sentence is substantively unreasonable because the
district court did not sentence him to the low end of the guideline
range. After careful review, we affirm.
       We review the substantive reasonableness of a sentence un-
der a deferential abuse-of-discretion standard. Gall v. United
States, 552 U.S. 38, 51 (2007). A criminal defendant preserves the
issue of the substantive reasonableness of his sentence for review
by advocating for a less severe sentence. Holguin-Hernandez v.
United States, 140 S. Ct. 762, 766–67 (2020). We will not substitute
our own judgment for that of the sentencing court and will some-
times affirm the district court even if it would have done something
differently because the question is whether the district court’s de-
cision was “in the ballpark of permissible outcomes.” United States
v. Rosales-Bruno, 789 F.3d 1249, 1254, 1257 (11th Cir. 2015) (quo-
tation marks omitted).
       In reviewing the substantive reasonableness of a sentence,
we consider the “‘totality of the circumstances.’” United States v.
Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008) (quoting Gall, 552 U.S.
at 51). The district court must impose a sentence “sufficient, but
USCA11 Case: 21-11665              Date Filed: 07/01/2022         Page: 3 of 5




21-11665                   Opinion of the Court                                 3

not greater than necessary to comply with the purposes” listed in
18 U.S.C. § 3553(a). 1 The court must consider all of the § 3553(a)
factors, but it may give greater weight to some factors over others
-- a decision that is within its sound discretion. Rosales-Bruno, 789
F.3d at 1254. In particular, we’ve said that, “[d]istrict courts have
broad leeway in deciding how much weight to give to prior crimes
the defendant has committed.” Id. at 1261. The district court is not
required to discuss each of the § 3553(a) factors, and an acknowl-
edgement that it has considered the § 3553(a) factors will suffice.
United States v. Turner, 474 F.3d 1265, 1281 (11th Cir. 2007).
       However, a sentence may be substantively unreasonable
when a court unjustifiably relies on any single § 3553(a) factor, fails
to consider pertinent § 3553(a) factors, bases the sentence on im-
permissible factors, or selects the sentence arbitrarily. Pugh, 515
F.3d at 1191–92. A sentence that suffers from one of these symp-
toms is not per se unreasonable; rather, we must examine the to-
tality of the circumstances to determine the sentence’s


1 The § 3553(a) factors include: (1) the nature and circumstances of the offense
and the history and characteristics of the defendant; (2) the need for the sen-
tence imposed to reflect the seriousness of the offense, to promote respect for
the law, and to provide just punishment for the offense; (3) the need for the
sentence imposed to afford adequate deterrence; (4) the need to protect the
public; (5) the need to provide the defendant with educational or vocational
training or medical care; (6) the kinds of sentences available; (7) the Sentencing
Guidelines range; (8) the pertinent policy statements of the Sentencing Com-
mission; (9) the need to avoid unwanted sentencing disparities; and (10) the
need to provide restitution to victims. 18 U.S.C. § 3553(a).
USCA11 Case: 21-11665            Date Filed: 07/01/2022       Page: 4 of 5




4                         Opinion of the Court                     21-11665

reasonableness. Id. at 1192. “[W]e will not second guess the
weight (or lack thereof) that the [court] accorded to a given [§
3553(a)] factor . . . as long as the sentence ultimately imposed is
reasonable in light of all the circumstances presented.” United
States v. Snipes, 611 F.3d 855, 872 (11th Cir. 2010) (quotation, alter-
ation and emphasis omitted). We will vacate a sentence only if we
are left with the “definite and firm” conviction that the district
court committed a clear error of judgment in weighing the §
3553(a) factors by arriving at a sentence that is outside the range of
reasonable sentences dictated by the facts of the case. Pugh, 515
F.3d at 1191.
        The party challenging the sentence bears the burden of
demonstrating that the sentence is unreasonable in light of the rec-
ord, the factors listed in 18 U.S.C. § 3553(a), and the substantial def-
erence afforded sentencing courts. Rosales-Bruno, 789 F.3d at
1256. While we do not formally presume that a within-guideline-
range sentence is reasonable, we ordinarily expect it to be so.
United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). In addi-
tion, a district court’s imposition of a sentence well below the stat-
utory maximum penalty is an indicator of reasonableness. United
States v. Croteau, 819 F.3d 1293, 1310 (11th Cir. 2016).
       Here, the district court did not abuse its discretion in sen-
tencing Stephens to 150 months’ imprisonment. 2 As the record

2 Stephens preserved a substantive reasonableness challenge by advocating for
a less severe sentence. Holguin-Hernandez, 140 S. Ct. at 766–67.
USCA11 Case: 21-11665         Date Filed: 07/01/2022      Page: 5 of 5




21-11665                Opinion of the Court                          5

reflects, the court acknowledged that it had considered the
§ 3553(a) factors and the parties’ arguments, elaborated on the fac-
tors relevant to its decision -- especially Stephens’s criminal history
-- and expressed a desire for Stephens to avoid future law-breaking.
Indeed, Stephens’s criminal history, which involved various rob-
bery, theft and firearm offenses, was serious, lengthy, and similar
to the offense conduct here, which also involved a robbery. On
this record, the court acted well within its “broad leeway” in giving
Stephens’s prior criminal history significant weight. Rosales-
Bruno, 789 F.3d at 1261. This is especially true since his past of-
fenses directly related to his history and characteristics and the like-
lihood that he would commit future crimes. 18 U.S.C. § 3553(a).
Moreover, Stephens’s 150-month sentence was within the guide-
line range and well below the statutory maximum penalty of 240
months’ imprisonment, both factors that indicate reasonableness.
Hunt, 526 F.3d at 746; Croteau, 819 F.3d at 1310.
      Accordingly, Stephens has not shown that his sentence is
substantively reasonable, and we affirm.
       AFFIRMED.